Citation Nr: 1029956	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-28 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left hand condition, 
to include as secondary to service-connected residuals of a right 
leg fracture.  

3.  Entitlement to service connection for a back condition, to 
include as secondary to service-connected residuals of a right 
leg fracture.  

4.  Entitlement to service connection for an acquired psychiatric 
disorder, other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1976.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode Island, in 
June 2007 and January 2008.  

The June 2007 rating decision denied service connection for 
tinnitus, a back condition, and a left hand condition.  The RO 
adjudicated the claim for a back condition on both a direct and 
secondary basis; the claim for a left hand condition was 
adjudicated on only a direct basis.  The Board notes that this 
rating decision also denied a claim for service connection for 
PTSD.  The January 2008 rating decision denied a claim for 
service connection for anxiety disorder.

Courts have clarified that a new theory of establishing 
entitlement to a benefit for the same disability constitutes the 
same claim and does not establish the existence of a separate 
claim or an incompletely adjudicated claim.  See Bingham v. 
Principi, 421 F.3d 1346 (Fed. Cir. 2005); Robinson v. Mansfield, 
21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307, 
312-13 (2006).  In light of the foregoing, the Board has restyled 
the issue of entitlement to service connection for a left hand 
condition, to include as secondary to service-connected residuals 
of a right leg fracture, as reflected on the title page.

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) held that claims for service 
connection for PTSD encompass claims for service connection for 
all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 
1, 5-6 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record).  In this case, however, 
service connection for PTSD was adjudicated separately from 
service connection for anxiety disorder, and the Veteran did not 
perfect an appeal of the RO's denial of his claim for service 
connection for PTSD.  In light of the foregoing, the Board will 
only adjudicate whether the Veteran is entitled to service 
connection for an acquired psychiatric disorder other than PTSD, 
as reflected on the title page.

The Veteran presented testimony before the undersigned Veterans 
Law Judge (VLJ) in May 2010.  A transcript of the hearing is of 
record.  Following his hearing, the Veteran submitted additional 
evidence directly to the Board, which was accompanied by a waiver 
of RO consideration and, therefore can be considered in this 
decision.  See 38 C.F.R. § 20.1304 (2009).

The issue of entitlement to a total disability rating 
based upon individual unemployability (TDIU) due to 
service-connected disability has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The issues of entitlement to service connection for a back 
disorder, to include as secondary to service-connected residuals 
of a right leg fracture, and entitlement to service connection 
for an acquired psychiatric disorder other than PTSD are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Board resolves reasonable doubt in the Veteran's favor by 
finding that tinnitus is etiologically related to active service.  

2.  There is no competent and credible evidence of record showing 
that the Veteran has a left hand condition that is either 
etiologically related to active service or proximately due to or 
the result of his service-connected residuals of a right leg 
fracture.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).

2.  The criteria for service connection for a left hand 
condition, to include as secondary to service-connected residuals 
of a right leg fracture, have not been met.  38 U.S.C.A. §§  
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009)

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).  

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310(a) 
(2009).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progress of the nonservice-connected disease, will be 
service connected.  38 C.F.R. § 3.310(b) (2009); Allen v. Brown, 
7 Vet. App. 439 (1995).  In the latter instance, the nonservice-
connected disease or injury is said to have been aggravated by 
the service-connected disease or injury.  38 C.F.R. § 3.310(b) 
(2009).  In cases of aggravation of a Veteran's nonservice-
connected disability by a service-connected disability, the 
Veteran shall be compensated for the degree of disability over 
and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2009).

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

The only argument presented by the Veteran in support of his 
claims was during the May 2010 Board hearing.  At that time, he 
asserted that he has tinnitus as a result of working as an 
environmental systems specialist in service.  The Veteran 
reported working around aircraft on the flight line during his 
entire military career, and asserted that he would be on the 
flight line on average 12 hours a day before the next shift, with 
a maximum of 16 hours.  He testified that he had ringing in his 
ears in service but did not seek treatment until being seen at 
the VA clinic, though he could not remember when that was.  The 
Veteran denied post-service occupational exposure to loud noise, 
though he did work around noise in his carpentry business.  See 
hearing transcript.  

The Veteran also testified that he had a left hand condition 
secondary to his service-connected results of a right leg 
fracture.  In that regard, he reported that his right leg went 
out from under him about eight or nine years prior, which caused 
him to fall and shatter his wrist.  The Veteran reported being 
seen at the Cape Cod Hospital emergency room at that time and 
intimated that the light had gone out and he had tripped over his 
dogs as a result.  He indicated that he did not elaborate on what 
had happened when seen at the emergency room.  The Veteran also 
reported being seen by an orthopedic doctor after that incident 
and undergoing a couple of operations on his wrist.  He did not 
assert that his left hand condition was related to service.  Id.  

The Veteran's service treatment records are devoid of reference 
to complaint of, or treatment for, either tinnitus or problems 
with his left hand/wrist.  At the time of his 



separation from service, clinical evaluation of the Veteran's 
ears, drums and upper extremities was normal.  See March 1976 
report of medical examination.  

The post-service medical evidence includes a May 1976 VA 
compensation and pension (C&P) examination report, which 
documents the Veteran's complaint of bilateral ringing in his 
ears on occasion.  The diagnosis was no deafness, both ears (AU), 
made in relation to the Veteran's complaints of bilateral hearing 
loss.  No diagnosis related to the complaint of tinnitus, 
however, was made.  

The post-service medical evidence also includes a January 2007 
audiology consult performed at the VA Medical Center (VAMC) in 
Boston.  The Veteran reported occasional tinnitus in both ears, 
military noise exposure (MNE) due to aircraft and occupational 
noise exposure (ONE) in construction.  No diagnosis related to 
his complaint of occasional bilateral tinnitus was provided.  

The Board notes at this juncture that the Veteran's DD 214 
corroborates that his military occupational specialty was 
aircraft environmental systems specialist.  As such, the Board 
will concede the Veteran's exposure to in-service acoustic 
trauma.  

The Veteran is competent to report that tinnitus was incurred in 
service and that it has existed from service to the present.  See 
38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 471; see also 
Jandreau, 492 F.3d at 1372.  Additionally, the Board finds the 
Veteran's history credible and corroborated by the evidence of 
in-service noise exposure and the history of tinnitus in May 
1976, just two months after his discharge from service.  Based on 
the foregoing, and resolving all reasonable doubt in the 
Veteran's favor, the Board finds that service connection for 
tinnitus is warranted.  

In regards to the Veteran's left hand/wrist, the post-service 
medical evidence includes records from the Cape Cod Hospital, 
which reveal that the Veteran was admitted on May 8, 2004 with 
complaint of wrist pain.  The Veteran reported that he was 
walking when his dog cut in front of him and instead of falling 
on the dog, he jumped out of the way and subsequently fell, 
landing on his left wrist.  He reported pain and swelling of the 
wrist since that time, which was one hour prior.  Physical 
examination revealed obvious swelling and deformity of the wrist, 
though he had good distal neurovascular function.  The examiner 
noted that the Veteran's story was consistent with what sounds 
like a probable fracture of the left wrist.  X-rays were taken 
and did reveal a comminuted impacted fracture of the distal 
radius and ulna, as well as a spiral component to the radial 
fracture that extended about a third of the way down the radial 
bone.  The examiner discussed that the Veteran needed to have a 
reduction performed but the Veteran opposed having it done there 
and said he needed to go to Boston.  The discharge diagnosis was 
left wrist pain secondary to comminuted distal, radial and ulnar 
fractures.  In a June 2004 record from Dr. H. Solomon, it was 
noted that the Veteran had fractured his left wrist in May and 
required surgery.  There was no indication how the Veteran had 
sustained this fracture.  Records from Beth Israel Deaconess 
Medical Center reveal that the Veteran underwent left cubital 
tunnel release, among other procedures, in June 2006.

The evidence of record does not support the claim for service 
connection for a left hand condition on a direct basis.  As an 
initial matter, the Veteran's service treatment records are 
devoid of reference to any complaints or treatment involving the 
left wrist.  Secondly, there is no medical evidence to support a 
finding that the Veteran's left hand condition is related to any 
incident in service.  The Veteran does not contend that his left 
wrist disability is related to service.  Rather, it appears that 
the Veteran's problems with his left hand/wrist stem from a May 
2004 incident when he fractured his wrist.  In the absence of any 
evidence establishing an etiological relationship between the 
Veteran's left hand condition and service, service connection is 
not warranted and the claim must be denied.  38 C.F.R. § 3.303.  

The evidence of record also does not support the claim for 
service connection for a left hand condition on a secondary 
basis.  As noted above, the only argument presented by the 
Veteran on this issue was during the May 2010 hearing, at which 
time he reported that his service-connected right leg gave out, 
causing him to fall.  The Veteran is competent to make such an 
assertion.  See Layno, 6 Vet. App. at 470 (1994).  The Board does 
not find, however, that this assertion is credible.  The medical 
evidence contains an inconsistency that diminishes the 
reliability of the Veteran's recollection.  More specifically, 
the record of emergency treatment from Cape Cod Hospital created 
an hour after the incident occurred documented the Veteran's 
report that his dog had cut in front of him, causing him to fall.  
The Board acknowledges the Veteran's recent testimony to the 
effect that he did not elaborate on what had happened when seen 
at the emergency room.  However, the emergency room record shows 
that he did elaborate, as he specifically explained that his dog 
cut in front of him and instead of falling on the dog, he jumped 
out of the way and subsequently fell, landing on his left wrist.  
No mention of his right leg giving way was made.  This statement, 
which was made contemporaneous to the incident when the Veteran's 
left hand/wrist was injured, is deemed more probative than the 
Veteran's statement made at the time of his hearing.  For these 
reasons, the Veteran's assertion is not credible.  See Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be 
generally evaluated by a showing of interest, bias, or 
inconsistent statements, and the demeanor of the witness, facial 
plausibility of the testimony, and the consistency of the witness 
testimony).

In the absence of competent and credible evidence that the 
Veteran's left hand condition is proximately due to or the result 
of his service-connected residuals of a right leg fracture, 
service connection is not warranted and the claim must be denied.  
See 38 C.F.R. § 3.310.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).  

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

As service connection has been granted for tinnitus, any defect 
in the notice or assistance given to the Veteran was harmless.  
Prior to the issuance of the June 2007 rating decision that is 
the subject of the appeal concerning the claim for service 
connection for a left hand condition, the Veteran was advised of 
the evidence necessary to establish entitlement to service 
connection, to include on a secondary basis, and of his and VA's 
respective duties in obtaining evidence.  See March 2007 letter.  
This letter also informed him of the appropriate disability 
rating and effective date of any grant of service connection, as 
required by Dingess.  Accordingly, the duty to notify has been 
fulfilled concerning this claim.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  This duty has also been met, as the 
Veteran's service, private and VA treatment records have been 
obtained.  The Board acknowledges that the Veteran was not 
afforded a VA examination in connection with his claim for a left 
hand condition but finds that an examination is not warranted 
because the Veteran's lay statements concerning a link between 
his service-connected right leg disability and a left hand/wrist 
condition are 



not credible.  In addition, he has not reported any in-service 
problems with his left hand or continuity of symptomatology since 
service.  See 38 C.F.R. § 3.159(c)(4) (2009); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Board also notes that in 
October 2006, the Veteran indicated that he was contemplating 
filing for disability from the Social Security Administration 
(SSA).  See record from Dr. Solomon.  During an April 2007 VA 
examination, however, he denied receiving any SSA benefits.  
Based on the foregoing, requesting records from SSA is not 
warranted.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.

The Court has held that 38 C.F.R. 3.103(c)(2) (2009) requires 
that the VLJ who chairs a hearing fulfill two duties to comply 
with that regulation.  These duties consist of (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  See Bryant 
v. Shinseki, - Vet. App. -, No. 08-4080 (Jul. 1, 2010).  In this 
case, the Veteran was afforded a Board hearing in May 2010.  
During this hearing, the VLJ set forth the issues to be discussed 
at the hearing and sought to identify any pertinent evidence not 
currently associated with the claims folder that might have been 
overlooked or was outstanding that might substantiate the claims.  
See hearing transcript.  Neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2), nor have they identified any prejudice in the 
conduct of the hearing.  Rather, the hearing focused on the 
elements necessary to substantiate the claims and the Veteran, 
through his testimony, demonstrated that he had actual knowledge 
of those elements.  As such, the Board finds that consistent with 
Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
3.103(c)(2) and that the Board can adjudicate the claims based on 
the current record.

For the reasons set forth above, and given the facts of this 
case, the Board finds that 


no further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the Veteran.


ORDER

Service connection for tinnitus is granted.

Service connection for a left hand condition, to include as 
secondary to service-connected residuals of a right leg fracture, 
is denied.  


REMAND

Unfortunately, a remand is required in regards to the remaining 
claims.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure that 
his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009), are met.  

The Veteran seeks service connection for an acquired psychiatric 
disorder.  Review of his service treatment records reveal that it 
was recommended he attend alcohol rehabilitation in October 1975, 
though there is no indication he actually underwent rehab during 
service.  See health record.  

During his May 2010 hearing, the Veteran reported that the 
earliest treatment he received for any psychiatric problems was 
through VA about five or six years prior, but that he tried to 
talk to someone about problems he was having when he first got 
out of service, but was told nothing was wrong.  Post-service 
medical evidence indicates that he has had problems with alcohol 
and has been diagnosed with several psychiatric disorders, to 
include alcohol dependence (in reported sustained, full 
remission) and anxiety disorder not otherwise specified (mixed 
anxiety and depression).  See e.g., February 2007 mental health 
note.  In the February 2007 note, it was noted that the Veteran 
appeared significantly dependent on substances, with concurrent 
anxiety and depression, with some suspected connection to 
perceived past trauma during active military service.  

The Veteran also seeks service connection for a back disorder, to 
include as secondary to his service-connected residuals of a 
right leg fracture.  In records from Dr. Solomon, it is reported 
that the Veteran was examined by an examiner for the town of 
Sandwich, who did not find it appropriate to relate the acute 
onset of severe mid-thoracic pain while mopping to x-ray evidence 
of compression fracture, which surprised Dr. Solomon.  It was 
also noted at that time that the Veteran's back pain started 
acutely on February 28.  See July 2001 record.  In an August 2007 
letter, Dr. Solomon reports that he had been the Veteran's 
primary physician since 1985 and that while on active duty in 
1974, the Veteran sustained a spiral fracture of his right 
fibula.  From that injury, he developed plantar fasciitis in the 
right foot, leading to a gait abnormality, which resulted in 
chronic lumbar disk disease.  Dr. Solomon also reported that 
although the Veteran's musculoskeletal ailments have been spread 
over a 33 year prior, it was reasonable to conclude that the 
chain of events which has resulted in his chronic impairment 
started with the fracture in 1974.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2009), a medical examination 
will be provided or a medical opinion obtained if review of the 
evidence of record reveals that an examination or opinion is 
necessary for a decision to be rendered.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In light of the Veteran's 
contentions, the in-service notation that alcohol rehabilitation 
had been recommended to the Veteran, and the post-service 
evidence related to his back and psychiatric functioning, the 
Board finds that appropriate medical examinations are necessary 
for the purpose of determining whether the Veteran has current 
back and/or psychiatric disorders and, if so, to obtain an 
opinion as to the etiology of any current diagnosed disorders.  
Recent VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failing to 
report for a VA examination without good cause may include denial 
of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
from the VA outpatient clinic in Hyannis, 
dated since August 2008.  

2.  Thereafter, schedule the Veteran for an 
appropriate VA examination to determine the 
nature and etiology of any disability 
affecting his back.  The claims file and a 
copy of this remand must be reviewed by the 
examiner.  The VA examiner should indicate 
in the report if the claims file was 
reviewed.  All necessary tests should be 
conducted and all clinical findings reported 
in detail.

The examiner should state whether or not the 
Veteran has a current disorder affecting his 
back.  For each diagnosis, the examiner 
should indicate whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that any disorder of the 
back was either (a) caused by, or (b) 
aggravated by his service-connected 
residuals of a right leg fracture to include 
any altered gait associated therewith.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

3.  Schedule the Veteran for a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be reviewed 
by the examiner.  The VA examiner should 
indicate in the report if the claims file 
was reviewed.  All necessary tests should be 
conducted and all clinical findings reported 
in detail.  

The examiner is requested to provide an 
opinion as to the diagnosis of all 
psychiatric disorders found to be present.  

The examiner should provide an opinion as to 
whether it is at least as likely as not that 
any current psychiatric disorder had its 
clinical onset during active duty or is 
related to any in-service disease, injury or 
event.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.

4.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is directed 
to the examination report(s).  If the 
requested examination(s) do(es) not include 
fully detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinion(s) requested, the report(s) must be 
returned for corrective action.

5.  Finally, readjudicate the claims.  If 
any benefit sought on appeal is not granted, 
issue an updated supplemental statement of 
the case (SSOC) and give the Veteran and his 
representative an appropriate amount of time 
to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


